Exhibit 99.1 NEWS RELEASE September 9th, 2013 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN HITS 33.78 METERS OF 4.4 G/T AUEQ AT IXTACA, MEXICO Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce the results from Almaden’s ongoing 2013 Ixtaca Zone drill program at the Company’s 100% owned Tuligtic project, Mexico. The 2013 drill program to date has been focussed on expanding the known resource immediately along strike to known mineralisation, adjacent to the current resource shell and within what is considered a potential pit shell. Highlights from the holes released today include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-13-287CHEMALACO ZONE 25.50 meters @ 0.66 g/t gold and 102.3 g/t silver (2.7 g/t gold equivalent) Including 2.08 meters @ 4.35 g/t gold and 975.0 g/t silver (23.9 g/t gold equivalent) Hole TU-13-289CHEMALACO ZONE 19.00 meters @ 0.22 g/t gold and 48.4 g/t silver (1.2 g/t gold equivalent) Including7.30 meters @ 0.40 g/t gold and 82.8 g/t silver (2.1 g/t gold equivalent) Hole TU-13-291CHEMALACO ZONE 53.52 meters @ 0.56 g/t gold and 82.3 g/t silver (2.2 g/t gold equivalent) Including6.10 meters @ 0.86 g/t gold and 313.5 g/t silver (7.1 g/t gold equivalent) Hole TU-13-294CHEMALACO ZONE 90.75 meters @ 0.35 g/t gold and 31.1 g/t silver (1.0 g/t gold equivalent) Including24.36 meters @ 0.67 g/t gold and 71.9 g/t silver (2.1 g/t gold equivalent) Hole TU-13-295CHEMALACO ZONE 98.00 meters @ 0.24 g/t gold and 41.4 g/t silver (1.1 g/t gold equivalent) Including22.65 meters @ 0.44 g/t gold and 103.2 g/t silver (2.5 g/t gold equivalent) 33.78 meters @ 0.23 g/t gold and 208.4 g/t silver (4.4 g/t gold equivalent) Hole TU-13-307CHEMALACO ZONE 126.18 meters @ 0.33 g/t gold and 35.3 g/t silver (1.0 g/t gold equivalent) Including13.50 meters @ 0.86 g/t gold and 92.4 g/t silver (2.7 g/t gold equivalent) Below is a plan map and relevant sections which will be posted to the Company’s website (www.almadenminerals.com). About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are interpreted to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations at surface and of core as drilling progresses, there seems to be a variety of veinlet orientations within the Chemalaco Zone however overall the zone is currently interpreted to be dipping to the west and striking roughly north-south. - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) SECTION TU-13-287 21 50050N including 65 TU-13-287 including TU-13-289 59 50050N including TU-13-289 22 TU-13-290 11 10350E TU-13-291 50150N including TU-13-291 25 TU-13-292 15 TU-13-292 61 TU-13-292 15 TU-13-293 26 50150N TU-13-294 49 50150N including TU-13-295 26 50150N TU-13-295 14 TU-13-295 53 including including including including TU-13-295 including TU-13-296 43 50150N including 73 including 84 TU-13-298 11 50150N TU-13-298 35 including TU-13-298 14 TU-13-298 24 including 73 TU-13-299 26 50200N TU-13-299 16 TU-13-299 36 including 65 TU-13-302 29 50200N including 78 TU-13-304 58 50200N TU-13-305 13 50200N TU-13-305 29 TU-13-307 36 50200N including 61 including 51 including including 84 TU-13-307 24 TU-13-307 52 including including including including 98 including 85 including 64 Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed mineral exploration company working in North America. The company has assembled mineral exploration projects, including the Ixtaca Zone and the Tuligtic project, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE MKT have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management. Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. 3
